MacLEAN, J.
On November 8, 1907, the plaintiff bargained with Mr. Crosby, clerk of the defendant, a real estate agent, for hiring premises for one year, beginning November 20, 1907, signed a lease dated November 8th, paid the first month’s rental, and deposited as security a sum equivalent to the last month’s rental. By agreement the premises were to be ready for occupancy November 20, 1907. The lease, signed as above by the plaintiff, was later signed by the owner, a Mrs. Lockwood, living in Connecticut, but was not offered the plaintiff until after the 20th of November. The husband of the owner was introduced by Mr. Crosby on an occasion to the plaintiff’s wife, who had acted for him, and the three, Mr. Crosby, Mr. Lockwood, and Mrs. Finnegan, visited the premises, determined what should or what should not be done, and arranged definitely that all would be in readiness for the 20th of November. They were not ready. The plaintiff repudiated the lease, and now seeks back from the defendant, his money' as money had and received. Thereon he may not recover; for, although he did not meet the owner, he knew who she was and for whom the defendant was agent, and had acknowledged both by signing'the lease at the time of paying the money for the first month’s rental and depositing the money for the last. The judgment should be reversed, with costs.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.